DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1 and 11, added claims 24-30 and cancelled claims 14, 16- 17, 19 and 22-23 which changes the scope of the claims and as such a new grounds of rejection is issued.

In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Claim objections

Claim 25 recites “the microprocessor” which lacks antecedent basis. Examiner will interpret as “a microprocessor”.
Claim 25 recites “…to charge a depleted external load using a tool battery pack a. receiving a tool battery back by a docking”.
 Examiner will interpret as “to charge a depleted external load using a tool battery pack, the method comprising:.. a. receiving a tool battery back by a docking”,


    PNG
    media_image1.png
    701
    768
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    800
    869
    media_image2.png
    Greyscale

Fig. 1-3 of Gonzalez
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


Claim 1, 3-4, 6-9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20140139175) in view of Butler (US 20160049819) in view of Zhang (US 20050270813) in view of Zhou (US 20160338158) in view of Chen (EP002916421) in view of Chan (US6212054).
As to claim 1, Gonzalez discloses a system for providing a boost of energy to a depleted automotive vehicle battery using a battery pack ([0020],[0055],[0032] and Fig. 1 battery adapter 10, insulating wires 20, clamping mechanisms 21,depleted energy source 60, battery pack 30 ) comprising:
a body enclosure having a docking bay ([0042] Fig. 1 and 2 battery adapter 10), the docking bay adapted for receipt of a battery pack (Fig. 3 and [0046] showing cavity of battery adapter 10 where battery pack 30 is inserted identified as docking bay), wherein the docking bay having a pair of side walls (Fig. 3 above) and end wall defining a space therebetween (Fig. 3 above) where the battery pack is received between the pair of side walls and end wall (Fig. 2a  and [0040] where battery adaptor 10 slides properly in place to the battery pack 30 and ensure that the conductive connectors 311 and 321 of the battery pack 30 are properly aligned and interface with conductive elements located on the battery adaptor 10 when the battery adaptor 10 is connected to the battery pack 30. As such battery pack 30 is received between sidewalls and end wall of adapter 10); wherein an outer diameter of the battery pack is substantially sized and shaped the same as a size and shape of the space between the pair of sidewall and end wall (Fig. 1 above).
a regulator circuit ([0045] transforming circuitry that converts energy to be transferred to the insulating wires 20 and clamping mechanisms 21) in electrical communication with a first pair of electrical conductors of the battery pack when the battery pack is received within the docking bay ([0045] battery pack 30 and the battery adaptor 10 are coupled together and the conductive elements of each of these elements are communicating with each other. The transforming circuitry allowing this energy to be converted into the desired state and transferred through the insulated wires and the clamping mechanism 21. As such Conductive elements of battery adapter 10 in electrical communication with transforming circuitry), the regulator circuit adapted for electrical communication with the depleted automotive vehicle battery when the system provides the boost of energy ([0030] the energy from the battery pack 30 can be conducted to depleted energy source 60/vehicle battery... [0045] …. transforming circuitry converts and transfers this energy through the insulated wires and the clamping mechanism 21). 
Gonzalez further discloses a second pair of electrical conductors and corresponding battery clamps ([0020],[0055],[0032] and Fig. 1 insulating wires 20, clamping mechanisms 21), adapted for electrical connection with the depleted automotive battery (Fig. 1 and [0033]), the second pair of electrical conductors electrically connected to the regulator ([0045] …the transforming circuitry allowing this energy to be converted into the desired state and transferred through the insulated wires and the clamping mechanism 21) 
Gonzalez does not disclose wherein a battery pack received within the docking bay can have varying voltages. 
 wherein a input power source received within the charger can have varying voltage levels ([0059] Fig. 3 a SEPIC circuit 302 is a type of DC to DC converter that allows the electrical potential (voltage) at its output to be greater than, less than, or equal to that at its input. The SEPIC circuit 302 enables a wide variation in input voltage both substantially higher and lower than nominal battery voltage.)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the system of Gonzalez to include wherein a battery pack received within the docking bay can have varying voltages, in order to allow charging functionality from a variety of input voltages as taught by Butler ([0059]) thereby increasing flexibility.
Gonzalez in view of Butler does not teach the regulator of Gonzalez as a DC-to-DC switching regulator nor discloses the DC-to-DC switching regulator including a power stage circuit, pulse width modulator and error amplifier circuit; a microprocessor programmed to control the operation of the DC-to-DC switching regulator;
Zhang teaches a DC-to-DC switching regulator (Fig. 7-8) including a power stage circuit (Fig. 2 Switch “Q” inductor “L” and capacitor C), pulse width modulator (Fig. 8 PWM) and error amplifier circuit (Fig. 7 error amplifier).
It would have been obvious to a person of ordinary skill in the art that the regulator of Gonzalez be a DC-to-DC switching regulator wherein the DC-to-DC switching regulator includes a power stage circuit, pulse width modulator and error amplifier circuit as taught by Zhang, in order to controllably deliver battery charging power to the battery load based on feedback signal reducing the risk of battery damage 
Gonzalez in view of Butler in view of Zhang is not specifically clear as to where an incoming DC signal from the battery pack does not match a voltage or is within a charging voltage range for the depleted automotive vehicle battery the DC-to-DC switching regulator circuit regulates the incoming DC signal from the battery pack by either stepping up the incoming DC signal or stepping down the incoming DC signal to create a match between the incoming DC signal and the voltage for the depleted automotive vehicle battery or to be within the charging voltage range of the depleted automotive vehicle battery.
However It is well known to one of ordinary skill in the art that buck or boost DC-to-DC converters adjusts the input voltage to a desired output value as evident by Zhou ([0004] [0078] FIG. 1, 6 shows a circuit diagram of a step-down DC-DC converter 50 configured to provide a regulated DC output voltage 32 (Vout) to a load 40, based on a higher unregulated DC input voltage 30 (Vin)).
It would have been obvious to a person of ordinary skill in the art to modify the DC-to-DC switching regulator of Gonzalez in view of Butler in view of Zhang to where an incoming DC signal from the battery pack does not match a voltage or is within a charging voltage range for the depleted automotive vehicle battery the DC-to-DC switching regulator circuit regulates the incoming DC signal from the battery pack by either stepping up the incoming DC signal or stepping down the incoming DC signal to create a match between the incoming DC signal and the voltage for the depleted automotive vehicle battery or to be within the charging voltage range of the depleted automotive vehicle battery, in order to transform an unregulated voltage provided by any 
Gonzalez in view of Butler does not teach a microprocessor programmed to control the operation of the DC-to-DC switching regulator;  the microprocessor programmed to determine the voltage of the battery pack disposed within the docking bay and to control the DC-to-DC switching regulator in order to regulate a DC signal received from the battery pack such that the received DC signal matches a voltage and is in a recommended voltage range of the depleted automotive vehicle battery prior to providing a boost of energy to a depleted automotive vehicle battery in order to allow battery packs of varying voltages to be received within the docking bay and used for providing a boost of energy to the depleted automotive vehicle battery.
Zhang further teaches a microprocessor programmed to control the operation of the DC-to-DC switching regulator ([0009] the proposed PFC control method can be implemented by a low cost DSP. Fig. 8 showing DC-to-DC switching regulator);  the microprocessor programmed to determine the voltage of the input  (Fig. 8 where input voltage is detected by controller) and to control the DC-to-DC switching regulator in order to regulate a DC signal received from the input ([0090] controller controls PWM signal based on input voltage) such that the received DC signal matches a voltage and is in a recommended voltage range of the load prior to providing a boost of energy to the load ([0020] where the DC-DC converter is controlled  to an output voltage (recommended) under steady state and transient conditions. Converter in Fig. 8 control method of output voltage (Vo) is provided prior to in order to allow battery packs of varying voltages to be received used for providing a boost of energy to the load and used for providing a boost of energy to the load (it would be obvious to one of ordinary skill in the art to allow battery packs of varying voltages to be received used for providing a boost of energy to the load in order to allow charging functionality from a variety of input voltages as taught by Butler ([0059]) thereby increasing flexibility).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the system of Gonzalez to include a microprocessor programmed to control the operation of the DC-to-DC switching regulator;  the microprocessor programmed to determine the voltage of the battery pack disposed within the docking bay and to control the DC-to-DC switching regulator in order to regulate a DC signal received from the battery pack such that the received DC signal matches a voltage and is in a recommended voltage range of the depleted automotive vehicle battery prior to providing a boost of energy to a depleted automotive vehicle battery in order to allow battery packs of varying voltages to be received within the docking bay, to speed up processing time using a microprocessor, and control the output voltage under steady and transient state conditions as taught by Zhang ([0020]).
Gonzalez in view of Butler does not teach the microprocessor programmed to read the incoming DC signal from the battery pack and determine if the incoming DC signal matches, is lower than or exceeds the voltage or charging voltage range of the depleted automotive vehicle battery, the microprocessor programmed to further control the DC-to-DC switching regulator circuit operation to continue to maintain the match of the incoming DC signal within the voltage or charging voltage range of the depleted automotive vehicle battery.
Zhang teaches the microprocessor ([0009] The proposed PFC control method can be implemented by a low cost DSP) programmed to read the incoming DC signal (Fig. 3 Vin is detected) and determine if the incoming DC signal matches is lower than or exceeds the voltage or charging voltage range of the output ([0023] where the control of the DC converters duty cycle is based on the difference between Vin and Vref which is the desired output of the DC converter ([0020]-[0025]), the microprocessor programmed to further control the DC-to-DC switching regulator circuit operation to continue to maintain the match of the incoming DC signal within the voltage or charging voltage range of the output voltage ([0023]-[0025] controlling the duty cycle of the DC converter so that the output is a desired level at Vref. As such, regulates the output to Vref when different from input Vin).
It would have been obvious to a person of ordinary skill in the art to modify the microprocessor of Gonzalez in view of Butler read the incoming DC signal from the battery pack and determine if the incoming DC signal matches, is lower than or exceeds the voltage or charging voltage range of the depleted automotive vehicle battery, the microprocessor programmed to further control the DC-to-DC switching regulator circuit operation to continue to maintain the match of the incoming DC signal within the voltage or charging voltage range of the depleted automotive vehicle battery, in order to speed up processing time using a microprocessor and control the output voltage under steady and transient state conditions in an electronic DC-DC power supply converter as taught by Zhang ([0020]) thereby increasing operational flexibility.
the microprocessor programmed to run a diagnostic of the battery pack upon proper connection of the battery pack within the docking bay. 

    PNG
    media_image3.png
    524
    468
    media_image3.png
    Greyscale

Fig. 5 of Chen
Chen teaches running a diagnostic of the battery pack upon proper connection of the battery pack to the input port (Fig.5 above. If correctly connected then the battery type diagnostic module 24 (Fig. 2) matches the type that the rescue battery 51 belongs, and sets a safe voltage value according to the nominal maximum voltage of the battery type [0014].
It would have been obvious to a person of ordinary skill in the art to modify the microprocessor of Gonzalez to be programmed to run a diagnostic of the battery pack 
Gonzalez in view of Butler in view of Zhang does not specifically teach wherein the DC-to-DC switching regulator and microprocessor are disposed/housed within the body enclosure. 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the system of Gonzalez to include wherein the DC-to-DC switching regular and microprocessor are housed within the body enclosure in order to operate Gonzalez system without human intervention.
Gonzalez in view of Butler does not teach wherein in use the DC-to-DC switching regulator is electrically connected between the battery pack received within the docking bay and the automotive vehicle battery.
Zhang teaches wherein in use the DC-to-DC switching regulator is electrically connected between the input received and the output load (Fig. 1-3 where DC-DC converter is connected between Source/battery and load).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the system of Gonzalez to include wherein in use the DC-to-DC switching regulator is electrically connected between the battery pack received within the docking bay and the automotive vehicle battery as taught by Zhang, in order to rectify the input source to provide power to the load battery. 
Gonzalez in view of Butler in view of Zhang in view of Chen does not specifically a first electrical conductor of the second pair of electrical conductors having an electrical switch in communication with the microprocessor and controlled by the microprocessor; wherein when the microprocessor determines that the battery clamps are properly connected to the depleted automotive battery the microprocessor is programmed to cause the electrical switch to close which creates a direct connection between the depleted automotive battery and the DC-to-DC switching regulator and allows energy from the battery pack disposed within the docking bay to be transferred to the depleted automotive battery.
Chan teaches a first electrical conductor of a pair of electrical conductors (Fig. 6a-6c)) having an electrical switch (Fig. 61-6c, solenoid) in communication with a controller and controlled by the controller (Col. 3 lines 15-33 controller controls the solenoid); wherein when the controller determines that the battery clamps are properly connected to the battery the controller is programmed to cause the electrical switch to close (Fig. 5-6A. The Control Circuit receives and compares polarity signals from the signal wires connected to jaws at the clamps. Through the connected jaws and signal wires, the circuit receives signals from contacts with battery terminals. If the connection polarity is good, the control circuit will charge the solenoid assembly K-1. The charged Solenoid Assembly will provide a path for current power to flow through).
Although Chan does not specifically state that the controller is a microprocessor, it would be obvious to one of ordinary skill in the art for Chans controller to be a microprocessor in order to operates Chans controller at a faster speed using smaller circuit components. 

As such, one of ordinary skill in the art can see that the combined teachings of Gonzalez in view of Butler in view of Zhang in view of Chen in view of Chan, (where Zhang teaches a DC-to-DC switching regulator connected directly to the load (Fig. 5-9) and Chan teaches output cables between a source and a load having an electrical switch therebetween and closes upon a proper output connection) would create a direct connection between the depleted automotive battery and the DC-to-DC switching regulator, allowing energy from the battery pack disposed within the docking bay to be transferred to the depleted automotive battery.

As to claim 3, Gonzalez in view of Butler in view of Zhang in view of Zhou in view of Chen in view of Chan teaches the system for providing a boost of energy of claim 1, further comprising an internal electrical connector disposed within the body enclosure and externally accessible at the docking bay (Fig. 3 [0042] of Gonzalez positive and negative connecting terminals 11 and 12. See Fig. 2 [0042], and [0044], where the positive and negative polarity connecting terminals 11 and 12, respectively, are positioned to create a circuit between the battery pack 30 and the , the internal electrical connector adapted for electrical communication with the pair of electrical conductors when the battery pack is received within the docking bay (Fig. 2A and 2B [0040] of Gonzalez conductive connector elements 311 and 321 which correspond to the positive and negative terminal connecting ports respectively, that are able to interface with conductive elements located similarly on the battery adaptor 10 when the battery adaptor 10 is connected to the battery pack 30.  [0042] of Gonzalez positive and negative polarity connecting terminals 11 and 12, respectively, are positioned properly to create a circuit between the battery pack 30 and the depleted energy source 60).
Gonzalez in view of Butler in view of Zhang in view of Chen in view of Chan teaches the internal electrical connector electrically connected to the DC-to-DC switching regulator in order to provide electrical communication between the electrical conductors and the DC-to-DC switching regulator (See fig. 7-8 of Zhang where the DC-to DC switching regulator is directly connected to the battery Vin. Therefore it would be obvious to one of ordinary skill in the art that the internal electrical connector of Gonzalez battery adaptor 10, be directly connected to the DC-to-DC switching regulator as taught by Zhang (and therefore the electrical conductors of the battery pack and the DC-to-DC switching regulator will be in electrical communication) in order to limit a voltage at the load (battery), reducing the risk of battery damage caused by overcharging.
As to claim 4, Gonzalez in view of Butler in view of Zhang in view of Zhou in view of Chen in view of Chan teaches the system for providing a boost of energy of claim 1.
Gonzalez does not teach wherein the microprocessor in electrical communication with the electrical conductors of the battery pack and programed to run a diagnostic of the battery pack received within the docking bay prior to allowing the DC-to-DC switching regulator to receive energy from the battery pack.
Butler teaches wherein the microprocessor in electrical communication with the electrical conductors of the battery pack ([0037] Fig. 1-2 showing battery charger/jumper 102 with internal battery used to jump start battery 104 of vehicle. See [0038] [0074] and Fig. 1 where processor 128 and power management circuit as single component. See [0063] where processor 128 monitors output current to the external battery 104. As such processor 28 is in electrical communication with the electrical conductors of the battery pack) and programed to run a diagnostic of the battery pack prior to allowing a load to receive energy from the battery pack (See Fig. 2 S206 and 218and [0081] and [0087] At step 206, the compact battery charger 102's processor 128 determines whether the state of charge for the internal battery 150 is within an operating range prior to performing the jump starting device).
It would have been obvious to a person of ordinary skill in the art to modify the microprocessor of Gonzalez to be in electrical communication with the electrical conductors of the battery pack and programed to run a diagnostic of the battery pack received within the docking bay prior to allowing the DC-to-DC switching regulator to 
As to claim 6, Gonzalez in view of Butler in view of Zhang in view of Zhou in view of Chen in view of Chan teaches the system for providing a boost of energy of claim 1.
Gonzalez does not teach further comprising a visual display for displaying information to a user regarding the battery pack or transferring of energy process, the information displayed by the visual display received from the microprocessor.
Butler teaches further comprising a visual display for displaying information to a user regarding the battery pack or transferring of energy process, the information displayed by the visual display received from the microprocessor(Fig. 1 [0045] [0049]and [0043] the processor 128 may be operatively coupled to a display device 114 via a display driver 116.  The compact battery charger 102 may indicate to the user (e.g. via display device 114) the number of ampere hours put into battery, an indication of the state of health of the external battery 104, or messages identified in [0049] Table A). 
It would have been obvious to a person of ordinary skill in the art to modify the system for providing a boost of energy of Gonzalez to include a visual display for displaying information to a user regarding the battery pack or transferring of energy process, the information displayed by the visual display received from the microprocessor, as taught by Butler in order to allow the user quickly manage and facilitate battery replacements by monitoring SOH.
As to claim 7, Gonzalez in view of Butler in view of Zhang in view of Zhou in view of Chen in view of Chan teaches the system for providing a boost of energy of claim 1.
Gonzalez does not teach wherein the microprocessor receiving information regarding the securement of the pair of automotive battery clips to a pair of terminals of the automotive vehicle battery and programmed to run a diagnostic to determine if each clip of the pair of automotive battery clips is attached to a correct terminal of the automotive vehicle battery.
Butler teaches wherein the microprocessor receiving information regarding the securement of the pair of automotive battery clips to the pair of terminals of the automotive vehicle battery and programmed to run a diagnostic to determine if each clip of the pair of automotive battery clips is attached to a correct terminal of the automotive vehicle battery ([0074] and [0077] power management circuit 132 and processor 128 may facilitate reverse hook-up protection. If the clamps are improperly connected (e.g. reverse polarity or disconnected), an aural alarm may sound, and the display device 114 may display a warning message, such as "Warning--Reverse Polarity" or "Warning--Battery Disconnected.").
It would have been obvious to a person of ordinary skill in the art to modify the system for providing a boost of energy of Gonzalez to include wherein the microprocessor receiving information regarding the securement of the pair of automotive battery clips to the pair of terminals of the automotive vehicle battery and programmed to run a diagnostic to determine if each clip of the pair of automotive battery clips is attached to a correct terminal of the automotive vehicle battery, as taught 
As to claim 8, Gonzalez in view of Butler in view of Zhang in view of Zhou in view of Chen in view of Chan teaches the system for providing a boost of energy of claim 7.
Gonzalez in view of Butler in view of Zhang in view of Chen in view of Chan does not teach the wherein the switch is a power mosfet acting as a power switch.
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the power switch of Gonzalez to act as a power MOSFET as it is well known in the art and is a simple substitution of one known element for another to obtain predictable results. 
As to claim 9, Gonzalez in view of Butler in view of Zhang in view of Zhou in view of Chen in view of Chan teaches the system for providing a boost of energy of claim 1 wherein the battery pack is a battery pack used for a power tool ([0020] of Gonzalez device for converting a battery pack of a power tool into a power assembly with an intention of jump starting a vehicle).
As to claim 11, Gonzalez discloses a system for providing a boost of energy to a depleted automotive vehicle battery using a tool battery pack ([0010] [0020],[0055],[0032] and Fig. 1 battery adapter 10, insulating wires 20, clamping mechanisms 21,depleted energy source 60, tool battery pack 30 ), comprising:
a body enclosure having a docking bay ([0042] Fig. 1 and 2Bbattery adapter 10), the docking bay adapted for receipt of a tool battery pack (Fig. 3 and [0046] showing cavity of battery adapter 10 where battery pack 30 is inserted), wherein the docking bay having a pair of side walls (Fig. 3 above) and end wall defining a space therebetween (Fig. 3 above) where the battery pack is received between the pair of side walls and end wall (Fig. 2a  and [0040] where battery adaptor 10 slides properly in place to the battery pack 30 and ensure that the conductive connectors 311 and 321 of the battery pack 30 are properly aligned and interface with conductive elements located similarly on the battery adaptor 10 when the battery adaptor 10 is connected to the battery pack 30. As such battery pack 30 is received between sidewalls and end wall of adapter 10); wherein an outer diameter of the battery pack is substantially sized and shaped the same as a size and shape of the space between the pair of sidewall and end wall (Fig. 1 above).
a regulator ([0045] transforming circuitry that converts energy to be transferred to the insulating wires 20, clamping mechanisms 21) in electrical communication with a pair of electrical conductors of the tool battery pack (Conductive elements of battery adapter 10) when the tool battery pack is received and secured within the docking bay ([0045] When the battery pack 30 and the battery adaptor 10 are coupled together and the conductive elements of each of these elements are communicating with each other and the transforming circuitry allowing this energy to be converted into the desired state and transferred through the insulated wires and the clamping mechanism 21), the regulator adapted for electrical communication with the depleted automotive vehicle battery when the system provides the boost of energy to the depleted automotive vehicle battery ([0030] the energy from the battery pack 30 can be conducted to this depleted energy source 60. Accordingly, the depleted energy source 60 can be the vehicle battery. [0045] …. allowing this energy to 
Gonzalez further disclose a pair of automotive battery clips ([0020], [0055], [0032] and Fig. 1 insulating wires 20, clamping mechanisms 21), each of the pair of automotive battery clips adapted for securement to a specific terminal of the automotive vehicle battery and
 a pair of output electrical conductors (insulating wires 20), each of the output electrical conductors in electrical communication with the regulator ([0045] When the battery pack 30 and the battery adaptor 10 are coupled together ….the transforming circuitry allowing this energy to be converted into the desired state and transferred through the insulated wires and the clamping mechanism 21); each of the pair of automotive battery clips secured to an end of a specific one of the pair of output electrical conductors (Fig. 1); the pair of output electrical conductors electrically connected to the regulator ([0045] …the transforming circuitry allowing this energy to be converted into the desired state and transferred through the insulated wires and the clamping mechanism 21).
Gonzalez does not disclose wherein a battery pack received within the docking bay can have varying voltages.
Butler teaches wherein the input power source received within the charger can have varying voltages ([0059]Fig. 3 a SEPIC circuit 302 is a type of DC to DC converter that allows the electrical potential (voltage) at its output to be greater than, less than, or equal to that at its input. The SEPIC circuit 302 enables a wide variation in input voltage both substantially higher and lower than nominal battery voltage.)

Gonzalez in view of Butler does not teach the regulator of Gonzalez as a DC-to-DC switching regulator and does not disclose the DC-to-DC switching regulator including a power stage circuit, pulse width modulator and error amplifier circuit; 
Zhang teaches a DC-to-DC switching regulator (Fig. 7-8) including a power stage circuit (Fig. 1 Switch “Q” inductor “L” and capacitor C), pulse width modulator (Fig. 8 PWM) and error amplifier circuit (Fig. 7 error amplifier).
It would have been obvious to a person of ordinary skill in the art that the regulator of Gonzalez be a DC-to-DC switching regulator wherein the DC-to-DC switching regulator includes a power stage circuit, pulse width modulator and error amplifier circuit as taught by Zhang, in order to controllably deliver battery charging power to the battery load based on feedback signal reducing the risk of battery damage caused by overcharging.
Gonzalez in view of Butler in view of Zhang is not specifically clear as to where an incoming DC signal from the battery pack does not match a voltage or is within a charging voltage range for the depleted automotive vehicle battery the DC-to-DC switching regulator circuit regulates the incoming DC signal from the battery pack by either stepping up the incoming DC signal or stepping down the incoming DC signal to create a match between the incoming DC signal and the voltage for the depleted automotive vehicle battery or to be within the charging voltage range of the depleted automotive vehicle battery.
However It is well known to one of ordinary skill in the art that buck or boost DC-to-DC converters adjusts the input voltage to a desired output value as evident by Zhou ([0004] [0078] FIG. 1, 6 shows a circuit diagram of a conventional step-down DC-DC converter 50 configured to provide a regulated DC output voltage 32 (Vout) to a load 40, based on a higher unregulated DC input voltage 30 (Vin)).
It would have been obvious to a person of ordinary skill in the art to modify the DC-to-DC switching regulator of Gonzalez in view of Butler in view of Zhang to where an incoming DC signal from the battery pack does not match a voltage or is within a charging voltage range for the depleted automotive vehicle battery the DC-to-DC switching regulator circuit regulates the incoming DC signal from the battery pack by either stepping up the incoming DC signal or stepping down the incoming DC signal to create a match between the incoming DC signal and the voltage for the depleted automotive vehicle battery or to be within the charging voltage range of the depleted automotive vehicle battery, in order to transform an unregulated voltage provided by any of a variety of DC power sources to a more appropriate regulated voltage for driving a given load ([0003]).
Gonzalez in view of Butler does not teach a microprocessor disposed within the body enclosure, nor the microprocessor in electrical communication with the electrical conductors of the tool battery pack. 
Regarding a microprocessor disposed within the body enclosure, it would be obvious to one of ordinary skill in the art for the microprocessor of Zhang to be 
It would have been obvious to a person of ordinary skill in the art to modify the system for providing a boost of energy of Gonzalez to include a microprocessor disposed within the body enclosure and programmed to control the operation of the DC-to-DC switching regulator in order to automate and quickly execute the functions of the DC-DC regulator while avoid slow processing time and human error.
Regarding the microprocessor in electrical communication with the electrical conductors of the tool battery pack, Butler teaches wherein the microprocessor in electrical communication with the electrical conductors of the battery pack ([0037] Fig. 2 showing battery charger/jumper 102 with internal battery used to jump start battery 104 of vehicle. See [0038] [0074] and Fig. 1 where processor 128 and power management circuit as single component. See [0063] where processor 128 monitors output current to the external battery 104 as such processor 28 is in electrical communication with the electrical conductors of the battery pack).
It would have been obvious to a person of ordinary skill in the art to modify the microprocessor of Gonzalez to be in electrical communication with the electrical conductors of the tool battery pack in order to provide a warning indicating that the internal battery 150 is not adequately charged ([0081] of Butler) preventing deterioration caused by over discharging.
Gonzalez in view of Butler does not teach programed to run a diagnostic upon receipt and securement of the tool battery pack within the docking bay prior to allowing the DC-to-DC switching regulator to receive energy from the tool battery pack nor wherein the diagnostic includes determining whether the tool battery pack has sufficient energy to engage the depleted automotive vehicle battery; 
Chen teaches programed to run a diagnostic upon receipt and securement of the battery within the docking bay prior to allowing energy to flow from the source battery (Fig.5 above. If correctly connected then the battery type diagnostic module 24 (Fig. 2) matches the type that the rescue battery 51 belongs, and sets a safe voltage value according to the nominal maximum voltage of the battery type [0014]. See Fig. 5 of Chen where an electrical circuit between the rescued battery and the battery to be rescue is stabled after a secure and proper connection was verified).
It would have been obvious to a person of ordinary skill in the art to modify the microprocessor of Gonzalez to be programmed to run a diagnostic upon receipt and securement of the tool battery pack within the docking bay prior to allowing the DC-to-DC switching regulator to receive energy from the tool battery pack, as taught by Chen in order to seta a safe voltage value according to the nominal maximum voltage of the battery type to protect the battery from being damaged by an excessively high recharge voltage [0008] [0014].
Butler further teaches wherein the diagnostic includes determining whether the battery pack has sufficient energy to engage the load (Fig. 2 S206 the compact battery charger 102's processor 128 determines whether the state of charge for the internal battery 150 is within an operating range prior to performing the jump starting device).
It would have been obvious to a person of ordinary skill in the art to modify the microprocessor of Gonzalez to be programed to run a diagnostic of the battery pack, 
Gonzalez in view of Butler does not teach the microprocessor programmed to control the operation of the DC-to-DC switching regulator, the microprocessor programmed to control the DC-to-DC switching regulator in order to regulate a DC signal received from the tool battery pack such that the received DC signal matches a voltage and is in a recommended voltage range of the depleted automotive vehicle battery prior to providing a boost of energy to a depleted automotive vehicle battery in order to allow tool battery packs of varying voltages to be received within the docking bay and used for providing a boost of energy to the depleted automotive vehicle battery.  
Zhang teaches a microprocessor programmed to control the operation of the DC-to-DC switching regulator ([0009] the proposed PFC control method can be implemented by a low cost DSP. Fig. 8 showing DC-to-DC switching regulator), wherein the microprocessor programmed to control the DC-to- DC switching regulator in order to regulate a DC signal received from the battery pack ([0090] controller controls PWM signal based on input voltage) such that the received DC signal matches a voltage and is in a recommended voltage range of the load prior to providing a boost of energy to a load ([0020] where the DC-DC converter is controlled  to an output voltage (recommended) under steady state and transient conditions. Converter in Fig. 8 control method of output voltage (Vo) is provided prior to in order to allow inputs of varying voltages to be received and used for providing a boost of energy to the load (it would be obvious to one of ordinary skill in the art to allow battery packs of varying voltages to be received used for providing a boost of energy to the load in order to allow charging functionality from a variety of input voltages as taught by Butler ([0059]) thereby increasing flexibility).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the system of Gonzalez to include a microprocessor programmed to control the operation of the DC-to-DC switching regulator, wherein the microprocessor programmed to control the DC-to-DC switching regulator in order to regulate a DC signal received from the tool battery pack such that the received DC signal matches a voltage and is in a recommended voltage range of the depleted automotive vehicle battery prior to providing a boost of energy to a depleted automotive vehicle battery in order to allow battery packs of varying voltages to be received within the docking bay, to speed up processing time using a microprocessor, and control the output voltage under steady and transient state conditions as taught by Zhang ([0020]).
Gonzalez in view of Butler does not teach the microprocessor programmed to read the incoming DC signal from the battery pack and determine if the incoming DC signal matches, is lower than or exceeds the voltage or charging voltage range of the depleted automotive vehicle battery, the microprocessor programmed to further control the DC-to-DC switching regulator circuit operation to continue to maintain the match of the incoming DC signal within the voltage or charging voltage range of the depleted automotive vehicle battery.
Zhang teaches the microprocessor ([0009] The proposed PFC control method can be implemented by a low cost DSP) programmed to read the incoming DC signal (Fig. 3 Vin is detected) and determine if the incoming DC signal matches is lower than or exceeds the voltage or charging voltage range of the output ([0023] where the control of the DC converters duty cycle is based on the difference between Vin and Vref which is the desired output of the DC converter ([0020]-[0025]), the microprocessor programmed to further control the DC-to-DC switching regulator circuit operation to continue to maintain the match of the incoming DC signal within the voltage or charging voltage range of the output voltage ([0023]-[0025] controlling the duty cycle of the DC converter so that the output is a desired level at Vref. As such, regulates the output to Vref with varying input level Vin).
It would have been obvious to a person of ordinary skill in the art to modify the microprocessor of Gonzalez in view of Butler read the incoming DC signal from the battery pack and determine if the incoming DC signal matches, is lower than or exceeds the voltage or charging voltage range of the depleted automotive vehicle battery, the microprocessor programmed to further control the DC-to-DC switching regulator circuit operation to continue to maintain the match of the incoming DC signal within the voltage or charging voltage range of the depleted automotive vehicle battery, in order to speed up processing time using a microprocessor and control the output voltage under steady and transient state conditions in an electronic DC-DC power supply converter as taught by Zhang ([0020]).
 does not disclose a first electrical conductor of the pair of output electrical conductors having a power mosfet acting as a power switch and which is in communication with the microprocessor and controlled by the microprocessor; wherein when the microprocessor determines that the battery clamps are properly connected to the depleted automotive battery the microprocessor is programmed to cause the power switch to automatically close which creates a direct connection between the depleted automotive battery and the DC-to-DC switching regulator and allows energy from the battery pack disposed within the docking bay to be transferred to the depleted automotive battery nor disclose wherein the DC-to-DC switching regulator is electrically connected between the tool battery pack received within the docking bay and the automotive vehicle battery.
Regarding a first electrical conductor of the pair of output electrical conductors having a power mosfet acting as a power switch and which is in communication with the microprocessor and controlled by the microprocessor; wherein when the microprocessor determines that the battery clamps are properly connected to the depleted automotive battery the microprocessor is programmed to cause the power switch to automatically close which creates a direct connection between the depleted automotive battery and the DC-to-DC switching regulator and allows energy from the battery pack disposed within the docking bay to be transferred to the depleted automotive battery.
Chan teaches a first electrical conductor of a pair of electrical conductors (Fig. 6a-6c)) having an electrical switch acting as a power switch (Fig. 61-6c, in communication with a controller and controlled by the microprocessor (Col. 3 lines 15-33 controller controls the solenoid); wherein when the controller determines that the battery clamps are properly connected to the battery the controller is programmed to cause the electrical switch to automatically close (If the connection polarity is good, the control circuit will charge the solenoid assembly K-1. The charged Solenoid Assembly will provide a path for current power to flow through).
Although Chan does not specifically state that the controller is a microprocessor, it would be obvious to one of ordinary skill in the art for Chans controller to be a microprocessor in order to operates Chans controller at a faster speed using smaller circuit components. 
It would have been obvious to a person of ordinary skill in the art to modify a first electrical conductor of the second pair of electrical conductors having a switch  acting as a power switch and which is in communication with the microprocessor and controlled by the microprocessor; wherein when the microprocessor determines that the battery clamps are properly connected to the depleted automotive battery the microprocessor is programmed to cause the power switch to automatically close, in order to eliminate the danger of reverse connections, shorts, fires, spark firing and battery as taught by Chan (“Brief summary of the invention”)
As such, one of ordinary skill in the art can see that the combined teachings of Gonzalez in view of Butler in view of Zhang in view of Chen in view of Chan, (where Zhang teaches a DC-to-DC switching regulator connected directly to the load (Fig. 5-9) and Chan teaches output cables between a source and a load having an electrical 
Regarding the electrical switch acting as a power switch as a power mosfet,
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the power switch of Gonzalez to act as a power MOSFET as it is well known in the art and is a simple substitution of one known element for another to obtain predictable results. 
Regarding wherein the DC-to-DC switching regulator is electrically connected between the tool battery pack received within the docking bay and the automotive vehicle battery, Zhang teaches wherein the DC-to-DC switching regulator is electrically connected between the source and the load (Fig. 1-3 where DC-DC converter is connected between Source/battery and load of Zhang).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the system of Gonzalez to include wherein the DC-to-DC switching regulator is electrically connected between the tool battery pack received within the docking bay and the automotive vehicle battery as taught by Zhang, in order to rectify the input source to provide power to the battery. 
As to claim 12, Gonzalez in view of Butler in view of Zhang in view of Zhou in view of Chen in view of Chan teaches the system for providing a boost of energy of claim 11 further comprising a visual display for displaying information to a user regarding the battery pack or transferring of energy process, the information displayed by the visual display received from the microprocessor (Fig. 1 [0045] [0049] and [0043] of Butler the processor 128 may be operatively coupled to a display device 114 via a display driver 116.  The compact battery charger 102 may indicate to the user (e.g. via display device 114) the number of ampere hours put into battery, an indication of the state of health of the external battery 104, or messages identified in [0049] Table A). 
It would have been obvious to a person of ordinary skill in the art to modify the system for providing a boost of energy of Gonzalez to include a visual display for displaying information to a user regarding the battery pack or transferring of energy process, the information displayed by the visual display received from the microprocessor, as taught by Butler in order to allow the user quickly manage and facilitate battery replacements by monitoring SOH.
As to claim 13, Gonzalez in view of Butler in view of Zhang in view of Zhou in view of Chen in view of Chan teaches system for providing a boost of energy of claim 11, wherein the microprocessor is programmed to close the power switch when the microprocessor determines that a proper securement exist between the pair of automotive battery clips and the pair of terminals of the automotive vehicle battery (Col. 3 lines 15-33 of Chan controller controls the solenoid. The Control Circuit receives and compares polarity signals from the signal wires connected to jaws at the clamps. If the connection polarity is good, the control circuit will charge the solenoid assembly K-1. The charged Solenoid Assembly will provide a path for current power to flow through).
Although Chan does not specifically state that the controller is a microprocessor, 
It would have been obvious to a person of ordinary skill in the art to modify the system of Gonzalez to wherein the microprocessor is programmed to close the power switch when the microprocessor determines that a proper securement exist between the pair of automotive battery clips and the pair of terminals of the automotive vehicle battery, in order to eliminate the danger of reverse connections, shorts, fires, spark firing and battery as taught by Chan (“Brief summary of the invention”).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20140139175) in view of Butler (US 20160049819) in view of Zhang (US 20050270813) in view of Zhou (US 20160338158) in view of Chen (EP002916421) in view of Chan (US6212054) in view of Rogers (US20120091944).
As to claim 5, Gonzalez in view of Butler in view of Zhang in view of Zhou in view of Chen in view of Chan teaches the system for providing a boost of energy of claim 1 wherein the boost of energy from the battery pack disposed within the docking bay of the body enclosure and in electrical communication with the DC-to-DC switching regulator ([0030] of Gonzalez the energy from the battery pack 30 can be conducted to this depleted energy source 60. FIG. 7-8 of Zhang where a converter system that operates to supply power to the load from a power source Vin which is a battery. Therefore the teachings of Zhang teaches the battery pack disposed within the docking bay of the body enclosure of Gonzalez is in electrical communication 
Gonzalez in view of Butler in view of Zhang does not teach the boost of energy from the battery pack allows the automotive vehicle battery to be used to start a combustion vehicle engine.
Rogers teaches the boost of energy from a vehicles battery allows the automotive vehicle battery to be used to start a combustion vehicle engine ([0027] and [0044] Jump start adapter system 100 is thereby usable to jump-start battery 160 to `turn over` (start) an engine such as an internal combustion engine).
It would have been obvious to a person of ordinary skill in the art to modify the boost of energy from the battery pack disposed within the docking bay of the body enclosure of Gonzalez and in electrical communication with the DC-to-DC switching regulator to allow the automotive vehicle battery to be used to start a combustion vehicle engine, as taught by Rogers as it is a simple substitution of one known element for another to obtain predictable results.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20140139175) in view of Zhang (US 20050270813) in view of Zhou (US 20160338158).
As to claim 24 Gonzalez discloses a system for providing a boost of energy to or to charge a depleted external load using a battery pack ([0020],[0055],[0032] and Fig. 1 battery adapter 10, insulating wires 20, clamping mechanisms 21,depleted energy source 60, battery pack 30 ), comprising:
a body enclosure having a docking bay ([0042] Fig. 1 and 2 battery adapter 10), the docking bay adapted for receipt of a battery pack (Fig. 3 and [0046] ;
a regulator circuit ([0045] transforming circuitry that converts energy to be transferred to the insulating wires 20 and clamping mechanisms 21) in electrical communication with a first pair of electrical conductors of the battery pack when the battery pack is received within the docking bay ([0045] battery pack 30 and the battery adaptor 10 are coupled together and the conductive elements of each of these elements are communicating with each other. The transforming circuitry allowing this energy to be converted into the desired state and transferred through the insulated wires and the clamping mechanism 21. As such Conductive elements of battery adapter 10 in electrical communication with transforming circuitry), the regulator circuit adapted for electrical communication with the depleted automotive vehicle battery when the system provides the boost of energy ([0030] the energy from the battery pack 30 can be conducted to depleted energy source 60/vehicle battery. [0045] …. transforming circuitry converts and transfers this energy through the insulated wires and the clamping mechanism 21). 
Gonzalez does not teach the regulator of Gonzalez as a DC-to-DC switching regulator.
Zhang teaches a DC-to-DC switching regulator (Fig. 7-8).
It would have been obvious to a person of ordinary skill in the art that the regulator of Gonzalez be a DC-to-DC switching regulator as taught by Zhang, in order to controllably deliver battery charging power to the battery load based on feedback signal reducing the risk of battery damage caused by overcharging.
where an incoming DC signal from the battery pack does not match a voltage or is within a charging voltage range for the depleted external load the DC-to-DC switching regulator circuit regulates the incoming DC signal from the battery pack by either stepping up the incoming DC signal or stepping down the incoming DC signal to create a match between the incoming DC signal and the voltage for the depleted external load or be within the charging voltage range of the depleted external load. 
However It is well known to one of ordinary skill in the art that buck or boost DC-to-DC converters adjusts the input voltage to a desired output value as evident by Zhou ([0004] [0078] FIG. 1, 6 shows a circuit diagram of a conventional step-down DC-DC converter 50 configured to provide a regulated DC output voltage 32 (Vout) to a load 40, based on a higher unregulated DC input voltage 30 (Vin)).
It would have been obvious to a person of ordinary skill in the art to modify the DC-to-DC switching regulator of Gonzalez in view of Zhang where an incoming DC signal from the battery pack does not match a voltage or is within a charging voltage range for the depleted external load the DC-to-DC switching regulator circuit regulates the incoming DC signal from the battery pack by either stepping up the incoming DC signal or stepping down the incoming DC signal to create a match between the incoming DC signal and the voltage for the depleted external load or be within the charging voltage range of the depleted external load, in order to transform an unregulated voltage provided by any of a variety of DC power sources to a more appropriate regulated voltage for driving a given load ([0003]).
a microprocessor disposed within the body enclosure and. 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the system of Gonzalez to include the microprocessor are housed within the body enclosure in order to operate Gonzalez system without human intervention.
Gonzalez does not teach the microprocessor programmed to control the operation of the DC-to-DC switching regulator circuit, the microprocessor programmed to read the incoming DC signal from the battery pack and determine if the incoming DC signal matches, is lower than or exceeds the voltage or charging voltage range of the depleted external load, the microprocessor programmed to further control the DC-to-DC switching regulator circuit operation to continue to maintain the match of the incoming DC signal within the voltage or charging voltage range of the depleted external load.
Zhang further teaches a microprocessor programmed to control the operation of the DC-to-DC switching regulator ([0009] the proposed PFC control method can be implemented by a low cost DSP. Fig. 8 showing DC-to-DC switching regulator); the microprocessor ([0009] The proposed PFC control method can be implemented by a low cost DSP) programmed to read the incoming DC signal (Fig. 3 Vin is detected) and determine if the incoming DC signal matches is lower than or exceeds the voltage or charging voltage range of the output ([0023] where the control of the DC converters duty cycle is based on the difference between Vin and Vref which is the desired output of the DC converter ([0020]-[0025]), the microprocessor programmed to further control the DC-to-DC switching regulator circuit operation to continue to maintain the match of the incoming DC signal within the voltage or charging voltage range of the output voltage ([0023]-[0025] controlling the duty cycle of the DC converter so that the output is a desired level at Vref. As such, regulates the output to Vref regardless of the input level Vin).
It would have been obvious to a person of ordinary skill in the art to modify the microprocessor of Gonzalez to control the operation of the DC-to-DC switching regulator circuit, the microprocessor programmed to read the incoming DC signal from the battery pack and determine if the incoming DC signal matches, is lower than or exceeds the voltage or charging voltage range of the depleted external load, the microprocessor programmed to further control the DC-to-DC switching regulator circuit operation to continue to maintain the match of the incoming DC signal within the voltage or charging voltage range of the depleted external load, in order to speed up processing time using a microprocessor and control the output voltage under steady and transient state conditions in an electronic DC-DC power supply converter as taught by Zhang ([0020]) thereby increasing operational flexibility.
Claims 25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20140139175) in view of Zhou (US 20160338158) in view of Zhang (US 20050270813).
As to claim 25, Gonzalez discloses a method for providing a boost of energy to or to charge a depleted external load using a tool battery pack
a. receiving a tool battery back by a docking bay of an energy boost system (Fig. 3 and [0046] showing cavity of battery adapter 10 where battery pack 30 is , a1. reading an incoming DC signal from the battery pack ( [0030]-[0031] DC signal from battery back when the energy from the battery pack 30 is conducted to depleted energy source 60 through battery adapter 10) and b. transferring energy from the tool battery pack to the depleted external load through the energy boost system ( [0030]-[0031] energy from the battery pack 30 is conducted to depleted energy source 60 through battery adapter 10);
Gonzalez does not teach a2. determining if the incoming DC signal matches, is lower than or exceeds a voltage or charging voltage range of a depleted external load; a3. stepping up or stepping down the incoming DC signal from the tool battery pack by a DC-to-DC switching regulator controlled by the microprocessor to match the voltage or charging voltage range for the depleted external load; wherein the DC-to-DC switching regulator regulates the incoming DC signal received from the tool battery pack to match the voltage or the charging voltage range for the depleted external load prior to transferring energy from the tool battery pack to the depleted external load.
However, it is well known to one of ordinary skill in the art that buck or boost DC-to-DC converters adjusts the input voltage to a desired output value prior to delivering the output signal to the load as evident by Zhou ([0004][0078] FIG. 1,6  shows a circuit diagram of a conventional step-down DC-DC converter 50 configured to provide a regulated DC output voltage 32 (Vout) to a load 40, based on a higher unregulated DC input voltage 30 (Vin)).
Gonzalez in view of Zhou does not specifically teach the DC-to-DC switching regulator controlled by the microprocessor.
 DC-to-DC switching regulator controlled by the microprocessor ([0009] the proposed control method can be implemented by a low cost DSP. Fig. 8 showing DC-to-DC switching regulator).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the system of Gonzalez to include a microprocessor programmed to control the operation of the DC-to-DC switching regulator in order to speed up processing time using a microprocessor, and control the output voltage under steady and transient state conditions as taught by Zhang ([0020]).
It would have been obvious to a person of ordinary skill in the art to modify the method of Gonzalez to determining if the incoming DC signal matches, is lower than or exceeds a voltage or charging voltage range of a depleted external load; a3. stepping up or stepping down the incoming DC signal from the tool battery pack by a DC-to-DC switching regulator controlled by the microprocessor to match the voltage or charging voltage range for the depleted external load; wherein the DC-to-DC switching regulator regulates the incoming DC signal received from the tool battery pack to match the voltage or the charging voltage range for the depleted external load prior to transferring energy from the tool battery pack to the depleted external load, in order to transform an unregulated voltage provided by any of a variety of DC power sources to a more appropriate regulated voltage for driving a given load ([0003]).
Gonzalez in view of Zhou does not specifically teach c. continuing to regulate the incoming DC signal to maintain the incoming DC signal to match the charging voltage range.

As to claim 30, Gonzalez in view of Zhou in view of Zhang teaches the method for providing a boost of energy of claim 25. 
Gonzalez in view of Zhou in view of Zhang teaches wherein step b. comprises the steps of engaging a DC-to-DC switching regulator circuit by a microprocessor to cause energy to transfer from the tool battery pack to the external load (control method can be implemented by a low cost DSP [0009] of Zhang), the DC-to-DC switching regulator in electrical communication or connection with the tool battery pack and the depleted external load (Fig. 3 of Zhang where the DC converter is in electrical communication with the input and output).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20140139175) in view of Zhou (US 20160338158) in view of Zhang (US 20050270813) in view of Butler (US 20160049819).
As to claim 26, Gonzalez in view of Zhou in view of Zhang teaches the method for providing a boost of energy of claim 25. 
Gonzalez in view of Zhou in view of Zhang does not teach the step of running a diagnostic of the tool battery pack by a microprocessor of the energy boost system prior to transferring energy from the tool battery pack in step b.
Butler teaches the step of running a diagnostic of the tool battery pack by a microprocessor of the energy boost system prior to transferring energy from the tool battery pack in step b. (See Fig. 2 S206 and 218and [0081] and [0087] At step 206, the compact battery charger 102's processor 128 determines whether the state of charge for the internal battery 150 is within an operating range prior to performing the jump starting device).
It would have been obvious to a person of ordinary skill in the art to modify the method of Gonzalez to the step of running a diagnostic of the tool battery pack by a microprocessor of the energy boost system prior to transferring energy from the tool battery pack in step b, as taught by Butler in order to provide a warning indicating that the internal battery 150 is not adequately charged ([0081]) preventing deterioration caused by over discharging.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20140139175) in view of Zhou (US 20160338158) in view of Zhang (US 20050270813) in view of Yoshikawa (US20140159640).
As to claim 27, Gonzalez in view of Zhou in view of Zhang teaches the method for providing a boost of energy of claim 25. 
Gonzalez in view of Zhou in view of Zhang does not teach further comprising the step of recharging the tool battery pack where the microprocessor determines from the diagnostic that the tool battery pack needs to be recharged prior to transferring energy from the tool battery pack in step b.
Yoshikawa teaches the step of recharging the tool battery pack where the microprocessor determines from the diagnostic that the tool battery pack needs to be recharged prior to transferring energy from the tool battery pack (when the charge of the 
As such Yoshikawa determined that the first second battery pack is depleted and it would be obvious to one of ordinary skill in the art to a recharge the first battery pack in order to have it available when the second battery pack becomes depleted, thereby ensuring continuous user operation.
It would have been obvious to a person of ordinary skill in the art to modify the method for providing a boost of energy of Gonzalez to include the step of recharging the tool battery pack where the microprocessor determines from the diagnostic that the tool battery pack needs to be recharged prior to transferring energy from the tool battery pack, in order to ensure continuous user operation when a replacement battery pack becomes depleted.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20140139175) in view of Zhou (US 20160338158) in view of Zhang (US 20050270813) Chan (US6212054) in view of Butler (US 20160049819).
As to claim 28, Gonzalez in view of Zhou in view of Zhang teaches the method for providing a boost of energy of claim 25. 
Gonzalez in view of Zhou in view of Zhang does not teach further comprising the step of connecting a pair of battery clips of the energy boost system to a pair of terminals of the depleted external load and running a diagnostic of the connection to determine if the connection is correct by a microprocessor of the energy boost system prior to transferring energy from the tool battery pack in step b.
Chan teaches the step of connecting a pair of battery clips of the energy boost system to a pair of terminals of the depleted external load prior to transferring energy from the source to the load (Col. 3 lines 15-33 of Chan and Fig. 5-6a controller controls the solenoid. The Control Circuit receives and compares polarity signals from the signal wires connected to jaws at the clamps (clamps connected to input and output batteries). If the connection polarity is good, the control circuit will charge the solenoid assembly K-1. The charged Solenoid Assembly will provide a path for current power to flow through).
Butler teaches running a diagnostic of the connection to determine if the connection is correct by a microprocessor of the energy boost system prior to transferring energy from the tool battery pack in step b (Fig.2 S214 [0074], [0077] and [0085] of Butler power management circuit 132 and processor 128 may facilitate reverse hook-up protection. If the clamps are improperly connected (e.g. reverse polarity or disconnected), before jump start ready in S218).
It would have been obvious to a person of ordinary skill in the art to modify the method of Gonzalez to include further comprising the step of connecting a pair of battery clips of the energy boost system to a pair of terminals of the depleted external load and running a diagnostic of the connection to determine if the connection is correct by a microprocessor of the energy boost system prior to transferring energy from the tool battery pack in step b, in order to provide a warning indicating that the internal battery 150 is not adequately charged preventing deterioration caused by over .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20140139175) in view of Zhou (US 20160338158) in view of Zhang (US 20050270813) Chan (US6212054) 
As to claim 29, Gonzalez in view of Zhou in view of Zhang teaches the method for providing a boost of energy of claim 25. 
Gonzalez in view of Zhou in view of Zhang does not teach further comprising the step of closing an electrical switch in one of a pair of output electrical conductors of the energy boost system where the microprocessor determines that a proper connection exist between the battery clips and the terminals.
Chan teaches closing an electrical switch in one of a pair of output electrical conductors of the energy boost system where the microprocessor determines that a proper connection exist between the battery clips and the terminals (Col. 3 lines 15-33 of Chan and Fig. 5-6a controller controls the solenoid (i.e. switch). The Control Circuit receives and compares polarity signals from the signal wires connected to jaws at the clamps (clamps connected to input and output batteries). If the connection polarity is good, the control circuit will charge the solenoid assembly K-1. The charged Solenoid Assembly will provide a path for current power to flow through).
Although Chan does not specifically state that the controller is a microprocessor, it would be obvious to one of ordinary skill in the art for Chans controller to be a microprocessor in order to operates Chans controller at a faster speed using smaller circuit components. 
.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859